Citation Nr: 0000965	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for 
hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for hypertension, a heart disability, and 
hypercholesterolemia.  He filed a timely notice of 
disagreement, initiating this appeal.  He also requested a 
personal hearing before a member of the Board, and such was 
afforded him in September 1999.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with hypertension during 
service, or within a year thereafter.  

2.. The evidence of record does not indicate the veteran's 
current hypertension had its onset during service or within a 
year thereafter.  

3.  The veteran was not diagnosed with a heart disability 
during service, or within a year thereafter.  

4.  The evidence of record does not indicate the veteran's 
current heart disability had its onset during service or 
within a year thereafter.  

5.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

2.  The veteran's claim for service connection for a heart 
disability is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

3.  The veteran's claim for service connection for 
hypercholesterolemia is not well grounded, and must be 
denied.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a service entrance medical 
examination in August 1986.  He reported no history of heart 
problems, and his heart and vascular systems were without 
abnormality upon objective examination.  His blood pressure 
was 120/60, sitting, and his chest X-ray was within normal 
limits.  He was accepted as fit for military service.  An 
annual medical examination was afforded the veteran in 
October 1987.  He reported pain or pressure in his chest, and 
shortness of breath.  His heart and vascular systems were 
without abnormality, and his blood pressure was 120/80, 
sitting.  A chest X-ray revealed his heart and chest vessels 
to be within normal limits.  The veteran was seen for 
evaluation of blood pressure in October 1988.  A daily series 
of blood pressure readings were taken for a week, and the 
results were as high as 152/90, standing.  The lowest reading 
was 110/70, lying down.  A week later, readings of 150/90 
were recorded, and the impression was of no evidence of 
hypertension.  However, his cholesterol was 308, and 
cholesterol reduction was recommended.  Blood pressure in 
November 1988 was 142/66.  By May 1989, his cholesterol was 
256.  His blood pressure at the same time was 120/80.  A June 
1989 chest X-ray showed his heart and surrounding vessels to 
be within normal limits.  No service separation medical 
examination is of record.  

Subsequent to the veteran's discharge from service, he has 
been afforded medical care at VA facilities.  Treatment notes 
from November 1989 reflect blood pressure readings of 156/68.  
A December 1989 VA medical examination revealed blood 
pressure readings of 130/72, sitting, and 122/84, standing.  
A chest X-ray report described his heart as normal in size, 
and noted no cardiovascular abnormalities.  A cardiovascular 
disability was not diagnosed.  

Another VA medical examination was afforded the veteran in 
June 1991.  Blood pressure readings of 136/74, sitting, 
130/80, lying down, and 130/89, standing, were recorded.  No 
cardiovascular disabilities were diagnosed.  

A private physical examination, with blood test, was afforded 
the veteran in July 1997.  He reported such symptoms as chest 
pain and headaches.  Blood pressure readings were 135/100 on 
the right arm, and 120/98 on the left.  Elevated blood 
pressure was diagnosed.  His total cholesterol was 385.  This 
result was noted to be high for his age group.  

In May 1998, the veteran filed a claim for service connection 
for a heart condition.  That same month, he was hospitalized 
at a VA medical center for treatment of coronary artery 
disease and elective cardiac catheterization and coronary 
angioplasty.  Other admitting diagnoses included hypertension 
and a history of myocardial infarction.  He reported a 
history of chest pain, headaches, and shortness of breath, 
with onset one year prior.  Surgery was performed without 
complications, and the veteran was discharged for post-
operative follow-up on an outpatient basis.  

The RO reviewed the evidence of record and in a June 1998 
rating decision, denied service connection for hypertension, 
a heart condition, and elevated cholesterol.  That same 
month, the veteran filed a notice of disagreement on all 
issues.  A statement of the case was sent to him in August 
1998.  The veteran then filed a VA Form 9 in September 1998, 
perfecting his appeal.  He also requested a personal hearing 
before a member of the Board.  

A videoconference hearing was afforded the veteran in 
September 1999.  He testified that during his term of 
service, his younger brother died unexpectedly, and the 
stress associated with this loss adversely affected his 
health.  He began to experience such symptoms as chest pain 
and elevated blood pressure.  He also began to drink alcohol 
heavily, and his eating habits were poor.  In the veteran's 
opinion, this period was when his hypertension began, and 
this hypertension eventually resulted in more serious cardiac 
disabilities.  He currently takes medication for hypertension 
and heart disease.  

Analysis
I.  Service connection - Hypertension

The veteran seeks service connection for hypertension.  
Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Additionally, certain statutorily 
enumerated disabilities, such as hypertension, will also be 
granted service connection if they manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  In evaluating a claim, the VA 
must extend the benefit of the doubt to any claimant whenever 
the evidence is in balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

After review of all evidence of record, the veteran's claim 
for service connection for hypertension must be denied as not 
well grounded.  

According to the service medical records, hypertension was 
suspected at one time during the veteran's service period, 
and he was afforded a regular schedule of blood pressure 
readings. A daily series of blood pressure readings were 
taken for a week, and the results were as high as 152/90, 
standing.  The lowest reading was 110/70, lying down.  A week 
later, readings of 150/90 were recorded, and the impression 
was of no evidence of hypertension.  The veteran's service 
separation examination is unavailable, but he was afforded VA 
medical examinations in December 1989 and June 1991, and on 
neither occasion was hypertension diagnosed.  The first 
diagnosis of elevated blood pressure dates to a private July 
1997 medical examination, when readings of 135/100, right 
arm, and 120/98, left arm, were recorded.  However, this 
diagnosis was received almost 9 years after the veteran's 
separation from service, and the private medical examiner did 
not date the onset of the veteran's hypertension to his 
service period, or within a year thereafter.  For this 
reason, the veteran's claim lacks evidence that his current 
disability is due to a disease or injury incurred during 
service, or within a year thereafter, and is thus not well 
grounded.  See Wade v. West, 11 Vet. App. 302, 305-6 (1998) 
(citing Caluza, supra).  

The veteran has himself asserted that his hypertension began 
during service, after he was informed of the untimely death 
of his younger brother.  However, the veteran is shown to be 
a lay person, and as such is not qualified to present his own 
medical opinions and diagnoses to the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

Thus, the evidence of record does not reflect the onset of 
hypertension during service or within a year thereafter.  In 
the absence of an in-service disease or injury, or the onset 
of hypertension within a year of service, the veteran's claim 
is not well grounded, and must be denied on that basis.  See 
Wade, supra.  

II.  Service connection - Heart disability

The veteran seeks service connection for a heart disability.  
Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Additionally, certain statutorily 
enumerated disabilities, including several forms of heart 
disease, will also be granted service connection if they 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
In evaluating a claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The requirements of a 
well grounded claim for VA benefits are noted above.  

For the reasons to be discussed below, the veteran's claim 
for service connection for a heart disability must be denied 
as not well grounded.  

At the time of his entrance into active military service, the 
veteran had no noted abnormality of the cardiovascular 
system.  However, on the occasion of an October 1987 annual 
medical examination, he complained of chest pain or pressure, 
and shortness of breath.  A chest X-ray taken at the time 
revealed his heart and chest blood vessels to be within 
normal limits, and no cardiovascular disability was 
diagnosed.  Likewise, VA medical examinations in December 
1989 and June 1991 did not demonstrate any cardiac 
abnormalities.  The first diagnosis of record of a 
cardiovascular disability dates to a July 1997 private 
medical examination, when elevated blood pressure was 
observed.  Subsequently, in 1998, the veteran was 
hospitalized at a VA medical center for treatment of coronary 
artery disease and hypertension.  His medical history was 
noted to include a prior myocardial infarction, although no 
date was given.  Cardiac catheterization and coronary 
angioplasty were performed, and the veteran was discharged 
for outpatient follow-up care.  

According to the evidence of record, the first diagnosis of 
any form of heart disease dates to 1998, approximately ten 
years after the veteran's separation from service.  
Additionally, no medical expert has dated the onset of the 
veteran's heart disability to his service period, or within a 
year thereafter.  Thus, it has not been shown that the 
veteran's current heart disability results from a disease or 
injury in service, or within a year thereafter.  For this 
reason, the veteran's claim for service connection for a 
heart disability is not well grounded, and must be denied.  
See Wade v. West, 11 Vet. App. 302, 305-6 (1998) (citing 
Caluza, supra).  

The veteran and his accredited representative have also 
asserted that even if his heard disease did not begin during 
service, it is due to or the result of his hypertension, 
which did begin during service, and therefore service 
connection for a heart disability is warranted.  See 
38 C.F.R. § 3.310(a) (1999).  However, because service 
connection for hypertension is denied within this decision, 
any service connection claim for a heart disability secondary 
to hypertension must likewise fail.  Also, because the 
veteran is a lay person, his assertions regarding medical 
diagnosis and causation are not binding on the Board.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the evidence of record does not reflect the 
onset of a heart disability during service or within a year 
thereafter.  In the absence of an in-service disease or 
injury, or the onset of a heart disability to a compensable 
degree within a year of service separation, the veteran's 
claim for service connection for a heart disability is not 
well grounded, and must be denied on that basis.  See Wade, 
supra.  

III.  Service connection - Hypercholesterolemia

The veteran seeks service connection for 
hypercholesterolemia.  Service connection will be awarded for 
any disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  However, the preliminary 
requirement for establishing entitlement to any VA benefit is 
that the applicant submit a claim which is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The requirements of a well grounded claim for VA benefits are 
noted above.  

In the present case, the veteran has not identified a 
disability for which compensation is payable.  
Hypercholesterolemia is an excess of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary, 28th Ed., 
pp. 792 (1994).  As such, it represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  As the veteran has not 
identified a current disability, as defined by the applicable 
laws and regulations, his claim is not well grounded, and 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  



ORDER

1.  The veteran's claim for service connection for 
hypertension is denied.  

2.  The veteran's claim for service connection for a heart 
disability is denied.  

3.  The veteran's claim for service connection for 
hypercholesterolemia is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

